Case: 3:19-cv-00208-WHR-MJN Doc #: 14 Filed: 09/08/20 Page: 1 of 2 PAGEID #: 2726




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 STACY E. CAMERON,                     :
              Plaintiff,
        v.                                   Case No. 3:19-cv-208
                                       :
 COMMISSIONER OF SOCIAL                      JUDGE WALTER H. RICE
 SECURITY,
                                       :
              Defendant.




        DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
        JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #13);
        REVERSING NON-DISABILITY FINDING; REMANDING TO
        COMMISSIONER UNDER FOURTH SENTENCE OF 42 U.S.C. §
        405(g) FOR FURTHER PROCEEDINGS; JUDGMENT TO ENTER IN
        FAVOR OF PLAINTIFF AND AGAINST DEFENDANT; TERMINATION
        ENTRY




       Based on the reasoning and citations of authority set forth by United States

Magistrate Judge Michael J. Newman in his Report and Recommendations, Doc.

#13, as well as upon a thorough de novo review of this Court’s file and the

applicable law, the Court ADOPTS said judicial filing. Although the parties were

notified of their right to file Objections to the Report and Recommendations, and of

the consequences of failing to do so, no Objections were filed within the time

allotted.

       The Court REVERSES the ALJ’s non-disability finding as unsupported by

substantial evidence. The Court REMANDS this matter to the Commissioner under
Case: 3:19-cv-00208-WHR-MJN Doc #: 14 Filed: 09/08/20 Page: 2 of 2 PAGEID #: 2727




the Fourth Sentence of 42 U.S.C. § 405(g) for further proceedings consistent with

this opinion.

      Judgment shall be entered in favor of Plaintiff and against Defendant.

      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.




                                                                         (tp - per Judge Rice authorization
                                                                         after his review)
Date: September 8, 2020
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                          2
